             Case 2:18-cr-00422-SMB Document 816 Filed 12/02/19 Page 1 of 2


                                  DISTRICT JUDGE'S MINUTES
                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: Susan M. Brnovich          Date: December 2, 2019
USA v. Lacey et al                              Case Number: CR-18-00422-PHX-SMB

Assistant U.S. Attorney: John Kucera ,Kevin Rapp, Margaret Perlmeter, Peter Kozinets, Andrew
Stone
Defendant-1: Michael Lacey
Interpreter: N/A
Attorney for Defendant: Paul Cambria, Retained
Defendant: X Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-2: James Larkin
Interpreter: N/A
Attorney for Defendant: Thomas Bienert Jr. and Whitney Bernstein, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

Defendant-3: Scott Spear
Interpreter: N/A
Attorney for Defendant: Bruce Feder, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-4: John Brunst
Interpreter: N/A
Attorney for Defendant: Ariel Neuman, Retained
Defendant: ☒ Present ☐ Not Present ☒ Released             ☐ Custody ☐ Summons ☐ Writ

Defendant-6: Andrew Padilla
Interpreter: N/A
Attorney for Defendant: David Eisenberg, CJA
Defendant: Present XNot Present ☒ Released/Waived ☐ Custody ☐ Summons

Defendant-7: Joye Vaught
Interpreter: N/A
Attorney for Defendant: Joy Bertrand, CJA
             Case 2:18-cr-00422-SMB Document 816 Filed 12/02/19 Page 2 of 2

USA v. Lacey et al                                                       Date: December 2, 2019
Case Number: CR-18-00422-PHX-SMB                                                      Page 2 of 2
Defendant: ☐ Present      ☒ Not Present    ☒ Released/Waived☐ Custody ☐ Summons ☐
Writ



8:35 A.M. Day 3 Evidentiary hearing on defendant’s motion to compel (Doc. 643) held. Tami
Loehrs examination continues. Exhibits 123,197,199 admitted. Documents 805 and 815
brought to the attention of the Court. Matter taken under advisement. Court will issue an order.

Counsel for defendant Brunst advises the Court that the motion to dismiss (Doc. 746) is fully
briefed. Counsel for defendant Brunst without objections from all parties moves to extend the
motion in limine deadline. Motion in limine deadline is extended to 2/7/2020.

The motions to continue (Docs. 88,89) filed in CR 18-464-PHX-SMB discussed. Parties have
no objections to the continuances. The motions are granted.

The status hearings in CR 18-464 PHX SMB and CR 18-465 PHX SMB will be continued to
2/10/2020 at 1:00 p.m.

The Ancillary hearing set for 12/13/2019 in CR 18-464 PHX SMB and CR 18-465 PHX SMB
will be vacated. The Court will address the resetting of Ancillary hearing at the status hearing
on 2/10/2020.




Court Reporter Christine Coaly                                               Start: 8:35 AM
Deputy Clerk Traci Abraham                                                   Stop: 10:02 AM




                                           Page 2 of 2
